—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered January 10, 1997, convicting defendant, after a nonjury trial, of murder in the second degree, burglary in the second degree and criminal possession of stolen property in the fifth degree, and sentencing him to concurrent terms of 25 years to life, 5 to 15 years and 1 year, respectively, unanimously affirmed.
Defendant’s claim of ineffective assistance of counsel would require a CPL 440.10 motion in order to expand the record (People v Love, 57 NY2d 998). On the existing record, we conclude that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). The existing record fails to establish defendant’s claim that his trial attorney misunderstood or mishandled the extreme emotional disturbance defense. Furthermore, defendant has not shown how any other strategy would have had a greater likelihood of success. Concur — Sullivan, J. P., Tom, Rubin, Saxe and Buckley, JJ.